DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 5893212 A (hereinafter MEISTER) and further in view of US 5345952 A (hereinafter NIELANDER).
Regarding claim 1, MEISTER discloses a cigar cutter having sliding blades (Abstract).  The cigar cutter comprises a substantially planar housing body (Fig. 1, casing 40) including a first surface and a second surface opposite the first surface (See annotated Fig. 1); a blade (Fig. 1,  having a cutting edge (Fig. 1, blade portions 33 and 35), wherein the blade is movably mounted within the substantially planar housing body (Col. 3, lines 19-27); a through hole (Fig. 1, circular opening 25) extending between the first and second surfaces, wherein the blade is moveable to pass the through hole substantially perpendicular to a central axis of the through hole (Col. 4, lines 31-44).

    PNG
    media_image1.png
    258
    357
    media_image1.png
    Greyscale

MEISTER does not disclose a receptacle having an open end removably mounted to the second surface and circumscribing the through hole.  
NIELANDER teaches a portable cigarette cutter, extinguisher, and conveyance apparatus having a container with a cutting blade and sealing assembly mounted therein (Abstract).  NIELANDER is not limited to cutting cigarettes, but also envisions cutting cigars and being sized to do so (Col. 4, lines 40-45 and col. 8, lines 30-35).  The apparatus comprises a container means 17 with a lower reservoir assembly 14 and an upper enclosure and receiver assembly 16 releasably connected (Figs. 1-2, Col. 5, lines 19-21).  The lower reservoir assembly is mated to the receive assembly and can be removed.  The container receives the ashes (Col. 3, lines 53-68; Claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MEISTER to provide a receptacle having an open end removably mounted to the second surface and circumscribing the through hole as taught in NIELANDER.  A person of ordinary skill in the art would obviously provide a containment device for the hot ashes of a cigar or cigarette.  NIELANDER teaches to incorporate blade cutting with the containment device.  A person of ordinary skill in the art would combine the planer blade cutter of MEISTER with the containment of NIELANDER to prevent unwanted fires and contain ash while providing a blade to cut the end of the cigar with predictable results.
Regarding claim 2, the combination of MEISTER and NIELANDER discloses the cigar cutter of claim 1 as discussed above.  The combination does not explicitly disclose comprising a fastener releasably connecting the receptacle to the second surface.  
NIELANDER teaches connecting the lower reservoir, which contains spent ashes, to the upper enclosure via threaded connections (Col. 2, lines 9-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of  MEISTER and  NIELANDER to provide comprising a fastener releasably connecting the receptacle to the second surface NIELANDER.  A person of ordinary skill in the art would connect the ash receptacle to the engagement hole for the cigar or cigarette.  Threaded connections are notoriously well-known for connecting two components.  Using threaded connections would ensure a secure connection that would prevent disengagement of the receptacle from the cutting portion of the apparatus.
Regarding claim 3, the combination of MEISTER and NIELANDER discloses the cigar cutter of claim 2 as discussed above.  The combination does not explicitly disclose wherein the fastener comprises threads for engaging cooperating threads on the second surface.  
NIELANDER teaches connecting the lower reservoir, which contains spent ashes, to the upper enclosure via threaded connections (Col. 2, lines 9-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of  MEISTER and  NIELANDER to provide comprising wherein the fastener comprises threads for engaging cooperating threads on the second surface as taught in NIELANDER.  A person of ordinary skill in the art would connect the ash receptacle to the engagement hole for the cigar or cigarette.  Threaded connections are notoriously well-known for connecting two components.  Using threaded connections would ensure a secure connection that would prevent disengagement of the receptacle from the cutting portion of the apparatus.
Regarding claim 5, the combination of MEISTER and NIELANDER discloses the cigar cutter of claim 1 as discussed above.  The combination does not explicitly disclose wherein the second surface includes a fastener.  
NIELANDER teaches connecting the lower reservoir, which contains spent ashes, to the upper enclosure via threaded connections (Col. 2, lines 9-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of  MEISTER and  NIELANDER to provide wherein the second surface includes a fastener as taught in NIELANDER.  A person of ordinary skill in the art would connect the ash receptacle to the engagement hole 
Regarding claim 6, the combination of MEISTER and NIELANDER discloses the cigar cutter of claim 1 as discussed above.  The combination does not explicitly disclose a first ring attached to the blade at an end thereof opposite the cutting edge, whereby movement of the first ring in a first direction moves the cutting edge to pass the through hole for allowing passage of a cigar through the through hole and into the receptacle, and movement of the first ring in a second direction moves the cutting edge pass the through hole for cutting the cigar inserted through the through hole and to seal the through hole, thereby enclosing ash or unburned cigar material in the receptacle.  
MEISTER discloses handle means 16 and 17 on the ends of the blade portions.  The handle means have apertures 5 and 7 (Col. 4, lines 59-68).  A user places the cigar into the opening 25 and moves the blade portions by squeezing the blade portions together.  (Fig. 4, Col. 5, lines 12-17)
NIELANDER teaches passing a cigarette or article in the hole, cutting it with the blade, and then containing the hot ashes within an airtight portion of the container to extinguish the ashes (Col. 3, lines 53-68 AND Col. 4, lines 15-36).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MEISTER and  
Regarding claim 7, the combination of MEISTER and NIELANDER discloses the cigar cutter of claim 1 as discussed above.  The combination does not explicitly disclose further comprising a seal for substantially hermetically sealing the receptacle when the blade covers the through hole.  
NIELANDER teaches a receiving member 32.  The circular, article shaped ring of receiving member 32 acts to seal the container means 17 when the sealing member 96 is closed, covering the central opening or hole 50 entering the container means 17.  This structure makes the device more effective for extinguishing any fire that is present in the ashes.  (Fig. 3, Col. 7, lines 34-39).  NIELANDER teaches, “In the position with the sealing portion 128 of the blade guide and sealing member 96 covering and sealing the central opening or hole 50, it is noted that atmospheric air with oxygen cannot enter the container means 17 and, more particularly, the lower reservoir assembly 14. Therefore, the hot ashes contained in the severed end portion 158 of the cigarette 12 will be quickly extinguished due to lack of oxygen.” (Col. 8, lines 13-20). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MEISTER and  NIELANDER to provide further comprising a seal for substantially hermetically sealing the receptacle when the blade covers the through hole.  The receiving member is a hollow, circular shaped ring.  A person of ordinary skill in the art would recognize that this works in cooperation with the sealing member to seal the container means. A person of ordinary skill in the art would obviously provide a hermetic, also known as an airtight, seal.  Doing so would prevent oxygen from entering the enclosure thereby preventing unwanted fires in the enclosure.  
  
Regarding claim 8, the combination of MEISTER and NIELANDER discloses the cigar cutter of claim 1 as discussed above.  The combination does not explicitly disclose  inserting a cigar within the through hole; moving the blade to cover the through hole and cut the cigar; and holding the blade in the position covering the through hole for a sufficient amount of time to extinguish cigar ash within the receptacle.  
NIELANDER teaches inserting the article in the hole, using the blade to cut, and allowing the severed portion to fall under the force of gravity through an article receiving aperture in the blade guide.  NIELANDER teaches that in a non-usage condition there is a sealing member 96 that extends transversely of the central opening or hole 50 and provides a sealing function (Fig. 3, Col. 7, lines 34-39).  NIELANDER further teaches prior art patent 4897003-A to YANG which discloses a cigarette extinguisher that cuts and extinguishes via a blade and contains ashes 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MEISTER and  NIELANDER to provide inserting a cigar within the through hole; moving the blade to cover the through hole and cut the cigar; and holding the blade in the position covering the through hole for a sufficient amount of time to extinguish cigar ash within the receptacle.  A person of ordinary skill in the art would obviously use the cigar cutter disclosed in claim 1 to extinguish the cigar ash in the receptacle.  Doing so would prevent unwanted fires and be a natural result of lack of oxygen to the cigar ash.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  MEISTER and NIELANDER as applied to claim 1 above, and in further view of US Patent App 20040020501 A1 (hereinafter CHENELLE).
Regarding claim 4, the combination of MEISTER and NIELANDER disclose the cigar cutter of claim 1 as discussed above.  The combination does not explicitly disclose, wherein the receptacle includes knurlings on an outer surface thereof.  
CHENELLE teaches a cigar cutting and snuffing tool (Abstract).  The cutter has a knurled head 54 (Figs. 1 and 3).  The knurled head enables grasping the head and assists in removal (¶22).  Further the pusher has a knurled head end 94 on its external surface (Figs. 1 and 4, ¶24).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of  MEISTER and  NIELANDER to provide wherein the receptacle includes knurlings on an outer surface thereof as taught in CHENELLE.  A person of ordinary skill in the art would provide surfaces that have knurlings on them to enable a user to grasp and turn the connection points.  Doing so would increase friction thereby increasing grip on the portions enabling easier, more intentional turning and separating of components.

Claims 9-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over  MEISTER and NIELANDER as applied to claim 1 above, and in further view of US Patent 3270938 A (hereinafter RHINEGOLD).
Regarding claim 9, MEISTER discloses a cigar cutter having sliding blades (Abstract).  The cigar cutter comprises a housing body (Fig. 1, casing 40) that includes: a front surface, a rear surface opposite the front surface (see annotated Fig. 1), and a through hole (Fig. 1, circular opening 25) extending through the front and rear surfaces, a blade (Fig. 1, blade carrying portions 22 and 24) movable within the housing body between a first position spaced from the through hole and a second position completely covering the through hole (Col. 4, lines 31-44).

    PNG
    media_image2.png
    258
    357
    media_image2.png
    Greyscale

MEISTER does not explicitly disclose a collapsible receptacle having an open end mounted to the rear surface and circumscribing the through hole.  
NIELANDER teaches a portable cigarette cutter, extinguisher, and conveyance apparatus having a container with a cutting blade and sealing assembly mounted therein (Abstract).  The apparatus comprises a container means 17 with a lower reservoir assembly 14 and an upper enclosure and receiver assembly 16 releasably connected (Figs. 1-2, Col. 5, lines 19-21).  The lower reservoir assembly is mated to the receive assembly and can be removed.  The container receives the ashes (Col. 3, lines 53-68; Claim 1).
RHINEGOLD teaches waste containers that can be collapsed to conserve space and increased to increase volume for waste (Col. 2, lines 58-66, Claim 1).  The waste container can be telescoped to accept waste.    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MEISTER to provide a collapsible receptacle having an open end mounted to the rear surface and circumscribing the through hole.  A person of ordinary skill in the art would obviously provide a containment device for the 
Regarding claim 10, the combination of MEISTER and NIELANDER and RHINEGOLD discloses the cigar cutter of claim 9 as discussed above.  The combination does not explicitly disclose, wherein the collapsible receptacle is removably mounted to the rear surface.  
NIELANDER teaches connecting the lower reservoir, which contains spent ashes, to the upper enclosure via threaded connections (Col. 2, lines 9-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MEISTER and  NIELANDER and RHINEGOLD to provide wherein the collapsible receptacle is removably mounted to the rear surface.  A person of ordinary skill in the art would connect the ash receptacle to the engagement hole for the cigar or cigarette.  Threaded connections are notoriously well-known for connecting two components.  Using threaded connections would ensure a secure connection that would prevent disengagement of the receptacle from the cutting portion of the apparatus.
Regarding claim 11, the combination of MEISTER and NIELANDER and RHINEGOLD discloses the cigar cutter of claim 9 as discussed above.  The combination does not explicitly disclose, wherein the collapsible receptacle includes a bellows side wall.  
RHINEGOLD discloses a waste container with bellows.  (Figs. 3-5, sides 26a, 28a, bottom 30a and cover 34a accordion folded).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MEISTER and  NIELANDER and RHINEGOLD to provide wherein the collapsible receptacle includes a bellows side wall.  A person of ordinary skill in the art desiring to provide a collapsible container would utilize bellows in the shape of an accordion.  Doing so would allow the container to expand and contract in a predictable manner.
Regarding claim 13, the combination of MEISTER and NIELANDER and RHINEGOLD discloses the cigar cutter of claim 9 as discussed above.  The combination does not explicitly disclose a seal for sealing the collapsible receptacle when the blade is in the second position.  
NIELANDER teaches that in a non-usage condition there is a sealing member 96 that extends transversely of the central opening or hole 50 and provides a sealing function (Fig. 3, Col. 7, lines 34-39).  NIELANDER teaches, “In the position with the sealing portion 128 of the blade guide and sealing member 96 covering and sealing the central opening or hole 50, it is noted that atmospheric air with oxygen cannot enter the container means 17 and, more particularly, the lower reservoir assembly 14. Therefore, the hot ashes contained in the severed end portion 158 of the cigarette 12 will be quickly extinguished due to lack of oxygen.” (Col. 8, lines 13-20). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MEISTER and  NIELANDER and RHINEGOLD to provide a seal for sealing the collapsible receptacle when the blade is in the second position.  A person of ordinary skill in the art would obviously provide an airtight seal.  Doing so would prevent oxygen from entering the enclosure thereby preventing unwanted fires in the enclosure.
Regarding claim 14, the combination of MEISTER and NIELANDER and RHINEGOLD discloses the cigar cutter of claim 9 as discussed above.  The combination does not explicitly disclose inserting a cigar within the through hole; 100084383 2 112Atty. Docket No. 1180.0001-1USmoving the blade to the second position; holding the blade in the second position for a sufficient amount of time to extinguish the cigar ash.  
NIELANDER teaches inserting the article in the hole, using the blade to cut, and allowing the severed portion to fall under the force of gravity through an article receiving aperture in the blade guide.  NIELANDER teaches that in a non-usage condition there is a sealing member 96 that extends transversely of the central opening or hole 50 and provides a sealing function (Fig. 3, Col. 7, lines 34-39).  NIELANDER further teaches prior art patent 4897003-A to YANG which discloses a cigarette extinguisher that cuts and extinguishes via a blade and contains ashes (YANG, Fig. 2, Col. 2, lines 56-68). NIELANDER further teaches, “In the position with the sealing portion 128 of the blade guide and sealing member 96 covering and sealing the central opening or hole 50, it is noted that atmospheric air with oxygen cannot enter the container means 17 and, more particularly, the lower reservoir assembly 14. Therefore, the hot ashes contained in 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MEISTER and  NIELANDER and RHINEGOLD to provide inserting a cigar within the through hole; moving the blade to the second position; holding the blade in the second position for a sufficient amount of time to extinguish the cigar ash.  A person of ordinary skill in the art would obviously use the cigar cutter disclosed in claim 9 to extinguish the cigar ash in the receptacle.  Doing so would prevent unwanted fires and be a natural result of lack of oxygen to the cigar ash.  
Regarding claim 15, the combination of MEISTER and NIELANDER and RHINEGOLD discloses the cigar cutter of claim 14 as discussed above.  The combination does not explicitly disclose further comprising collapsing the collapsible receptacle to remove the cut cigar portion from the cigar cutter.
RHINEGOLD teaches waste containers that can be collapsed to conserve space and increased to increase volume for waste (Col. 2, lines 58-66, Claim 1).  The waste container can be telescoped to accept waste.    Conversely the waste container can be collapsed to remove waste (Fig. 5).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MEISTER and  NIELANDER and RHINEGOLD to provide further comprising collapsing the collapsible receptacle to remove the cut cigar portion from the cigar cutter.  A person of ordinary skill in the art would 
Regarding claim 16, MEISTER discloses a cigar cutter having sliding blades (Abstract).  The cigar cutter comprises a substantially planar housing body (Fig. 1, casing 40) including a first surface and a second surface opposite the first surface (See annotated Fig. 1); a blade (Fig. 1, blade carrying portions 22 and 24) having a cutting edge (Fig. 1, blade portions 33 and 35), wherein the blade is movably mounted within the substantially planar housing body (Col. 3, lines 19-27); a through hole (Fig. 1, circular opening 25) extending between the first and second surfaces, wherein the blade is moveable to pass the through hole substantially perpendicular to a central axis of the through hole (Col. 4, lines 31-44).
MEISTER does not disclose a collapsible receptacle having an open end removably mounted to the second surface and circumscribing the through hole; and a seal substantially hermetically sealing the collapsible receptacle when the blade covers the through hole.  
NIELANDER teaches a portable cigarette cutter, extinguisher, and conveyance apparatus having a container with a cutting blade and sealing assembly mounted therein (Abstract).  The apparatus comprises a container means 17 with a lower reservoir assembly 14 and an upper enclosure and receiver assembly 16 releasably connected (Figs. 1-2, Col. 5, lines 19-21).  The lower reservoir assembly is mated to the receive assembly and can be removed.  The container receives the ashes (Col. 3, lines 53-68; Claim 1).
NIELANDER teaches that in a non-usage condition there is a sealing member 96 that extends transversely of the central opening or hole 50 and provides a sealing function (Fig. 3, Col. 7, lines 34-39).  NIELANDER teaches, “In the position with the sealing portion 128 of the 
RHINEGOLD teaches waste containers that can be collapsed to conserve space and increased to increase volume for waste (Col. 2, lines 58-66, Claim 1).  The waste container can be telescoped to accept waste.    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MEISTER to provide a collapsible receptacle having an open end removably mounted to the second surface and circumscribing the through hole; and a seal substantially hermetically sealing the collapsible receptacle when the blade covers the through hole as taught in NIELANDER and RHINEGOLD.  NIELANDER teaches a container that can be sealed.  
A person of ordinary skill in the art would obviously provide a containment device for the hot ashes of a cigar or cigarette.  NIELANDER teaches to incorporate blade cutting with the containment device.  A person of ordinary skill in the art would combine the planer blade cutter of MEISTER with the containment of NIELANDER to prevent unwanted fires and contain ash while providing a blade to cut the end of the cigar with predictable results.  Further a person of skill in the art would obviously provide an airtight seal.  Doing so would prevent oxygen from entering the enclosure thereby preventing unwanted fires in the enclosure.  With respect to being collapsible, a person of skill in the art would obviously make the container collapsible as 
Regarding claim 17, the combination of MEISTER and NIELANDER and RHINEGOLD discloses the cigar cutter of claim 16 as discussed above.  The combination does not explicitly disclose wherein the substantially planar housing further comprises male threads on the second surface circumscribing the through hole, and wherein the {00126884 3 }5Application No. 16/373,801Reply to Office Action of July 7, 2021collapsible receptacle includes female threads for engaging the male threads.  
NIELANDER teaches connecting the lower reservoir, which contains spent ashes, to the upper enclosure via threaded connections (Col. 2, lines 9-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MEISTER and  NIELANDER and RHINEGOLD to provide wherein the collapsible receptacle is removably mounted to the rear surface.  A person of ordinary skill in the art would connect the ash receptacle to the engagement hole for the cigar or cigarette.  Threaded connections are notoriously well-known for connecting two components.  Using threaded connections would ensure a secure connection that would prevent disengagement of the receptacle from the cutting portion of the apparatus.  A person of ordinary skill in the art would place the male/female connection on either side with predictable results of connecting the two components.
Regarding claim 18, the combination of MEISTER and NIELANDER and RHINEGOLD discloses the cigar cutter of claim 16 as discussed above.  The combination does not explicitly wherein the collapsible receptacle includes a substantially cylindrical hollow interior sufficiently sized to receive an overall width of a cigar.  
NIELANDER teaches a portable cigarette cutter, extinguisher, and conveyance apparatus having a container with a cutting blade and sealing assembly mounted therein (Abstract).  NIELANDER teaches that the cutter can be increased in size to cut a cigar (Col. 8, lines 30-35).  The apparatus comprises a container means 17 with a lower reservoir assembly 14 and an upper enclosure and receiver assembly 16 releasably connected (Figs. 1-2, Col. 5, lines 19-21).  The lower reservoir assembly is mated to the receive assembly and can be removed.  The container receives the ashes (Col. 3, lines 53-68; Claim 1).  As can be seen in Fig. 1 the container means is substantially cylindrical and hollow in the portion where the ashes fall, lower reservoir assembly 14.  NIELANDER teaches that the opening 126 has a diameter that is the same and longer than the central opening 50 (Col. 7, lines 63-68 and continuing Col. 8, lines 1-5).  The lower reservoir 14 has a diameter that is even larger than that.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MEISTER and  NIELANDER and RHINEGOLD to provide wherein the collapsible receptacle includes a substantially cylindrical hollow interior sufficiently sized to receive an overall width of a cigar.  A person of ordinary skill in the art would obviously provide that the receptacle is cylindrical and hollow.  A hollow vessel would be used to contain waste ash.  Further the size of the device including the receptacle would obviously be increased to accommodate the item being cut.  The courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the size of the receptable would obviously be increased to accommodate a cigar.	
Regarding claim 19, the combination of MEISTER and NIELANDER and RHINEGOLD discloses the cigar cutter of claim 16 as discussed above.  The combination does not explicitly disclose wherein the cutting blade includes a substantially U- shaped cutting edge.  
NIELANDER teaches that the cutting blade section 106 is provided with an arcuate cutting portion 114 integral with an outer arcuate sharp tip portion 116 (Fig. 4, Col. 6, lines 47-52).  These are considered to be U-shaped (see annotated figures below)

    PNG
    media_image3.png
    382
    700
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MEISTER and  NIELANDER and RHINEGOLD to provide wherein the cutting blade includes a substantially U- shaped cutting edge.  Doing so would provide a cutting edge with a shape matching the cigar to be cut.
Regarding claim 20, the combination of MEISTER and NIELANDER and RHINEGOLD discloses the cigar cutter of claim 16 as discussed above.  The combination does not explicitly disclose wherein the seal comprises a first annular seal segment mounted on the collapsible receptacle and a second annular seal segment mounted on the second surface circumscribing the through hole.
NIELANDER teaches a portable cigarette cutter, extinguisher, and conveyance apparatus having a container with a cutting blade and sealing assembly mounted therein (Abstract).  NIELANDER teaches multiple sealing surfaces.  For example, in lower discharge section 56 sealing assembly 18 is provided with an upper seal surface 68 and a lower seal surface 70.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MEISTER and NIELANDER and RHINEGOLD to provide wherein the seal comprises a first annular seal segment mounted on the collapsible receptacle and a second annular seal segment mounted on the second surface circumscribing the through hole.  A person of ordinary skill in the art would obviously provide a first and second sealing segment.  These sealing segments would be mounted on mating sides to enable positions which seal and unseal the portions.  NIELANDER teaches that the severed portion of the cigarette is to be extinguished due to lack of oxygen.  In order to achieve lack of oxygen, a person of ordinary skill in the art would immediately recognize that the sealing surfaces seal the container from the through hole.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over MEISTER and NIELANDER and RHINEGOLD as applied to claim 9 above, and in further view of US Patent 1827360 A (hereinafter GLOMB).
Regarding claim 12, the combination of MEISTER and NIELANDER and RHINEGOLD discloses the cigar cutter of claim 9 as discussed above.  The combination does not explicitly disclose, wherein the collapsible receptacle comprises a metal.  
GLOMB teaches and extinguisher for cigarettes by clipping the end off and dropping it into an enclosed container (Page 1, lines 9-17).  The container for containing and extinguishing the ash is metal (Fig. 1, Page 1, lines 53-60).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MEISTER and NIELANDER and RHINEGOLD to provide wherein the collapsible receptacle comprises a metal as taught in GLOMB.  A person of ordinary skill in the art desiring to contain and extinguish smoldering ash would choose a material such a metal to hold the ash.  Metal is non-flammable and would contain the ash without being consumed.

Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive.
Regarding claims 1, 9-11, and 13-15, applicant argues, “Here, the rejection fails to set forth any clear articulation of why the claimed invention would have been obvious. The rejection merely states that one skilled in the art would combine Meister with Nielander to prevent unwanted fires and contain ash while providing a blade to cut the end of the cigar with predictable results. Applicant respectfully submits that preventing "unwanted fires" is not a rationale as to why one skilled in the art would combine Meister with Nielander to arrive at the claimed invention, as preventing unwanted fires when handling  cigarettes or cigars is always an issue unrelated to Meister with Nielander or the claimed invention. Moreover, the rationale of "contain ash while providing a blade to cut the end of the cigar" is not a rationale as to why the invention would have been obvious but instead simply a statement as to what the claimed invention is.”
MEISTER and NIELANDER are prior art references concerning the preparation of cigars or cigarettes for smoking by a consumer.  Specifically both references disclose an apparatus for cutting the cigar or the cigarette.  Furthermore, both devices disclose that they are portable (See MEISTER Col. 4, lines 59-63 and NIELANDER abstract).  Though the device of NIELANDER is larger, that does not render it to be a non-analogous art of non-obvious for combination with MEISTER.  A person of ordinary skill in the art would consider the teachings of both references as a whole and obviously combine teachings.  MEISTER discloses a device for cutting cigars but has no container to hold the cut portion, contain ash, or extinguish a cut and lit end. NIELANDER teaches a device for cutting and extinguishing cigarettes or articles.  The reference teaches an attached container to collect and extinguish the cut ends.  Therefore one of ordinary skill would be motivated to combine the container taught by NIELANDER with the device of MEISTER in order to contain and extinguish the cut end of the cigar.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further argues, “Here, even assuming arguendo, that one skilled in the art would have looked to both Meister and Nielander, the proposed modification would result in the portable cigarette cutter, extinguisher and conveyance apparatus of Nielander being attached to the cigar cutter of Meister blocking the through hole as the portable cigarette cutter, extinguisher and conveyance apparatus of Nielander has a closed bottom end and top end with a hole only sized to received a cigarette, which is significantly smaller than a width of a cigar.”  Cigars and cigarettes vary in size.  Both MEISTER and NIELANDER disclose blades to cut a smoking article.  NIELANDER uses a container to catch and hold the cutting.  Clearly adding the container of NIELANDER to the device of MEISTER would in no way “block” the cutting hole of MEISTER as NIELANDER also inserts a smoking article to be cut.  Further NIELANDER does not limit the size of the device to only cutting cigarettes and explicitly teaches that the size may be increase to function for cutting a cigar, see col. 8, lines 30-35.  A person of ordinary skill in the art would obviously increase or decrease the size to accommodate a cigar or cigarette with predictable results.  The courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was 
Applicant further argues, “substantial reconstruction and redesign of the Nielander device would be necessary to mount it on the cigar cutter of Meister, if at all possible.  (See M.P.E.P. § 2143.01 VI "If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious." In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959)). A cursory review of the design of the portable cigarette cutter, extinguisher and conveyance apparatus of Nielander illustrates how very significant design changes would be required to arrive the claimed invention of the instant application.”  The modification to MEISTER to include NIELANDER is not so significant that a person of ordinary skill in the art would not arrive at the claimed invention.  MEISTER teaches cutting the cigar, NIELANDER teaches a containment.  Clearly, a person of ordinary skill in the art would modify MEISTER to add the containment.  The addition of the containment would not render MEISTER unable to perform the stated purpose of cutting the cigar, while adding a containment device to hold ashes, debris, etc.
Applicant’s arguments, with respect to the rejections of claim 7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of MEISTER and NIELANDER.
Regarding claim 7, applicant argues, “Nielander teaches, an opening 126 that allows air to escape the lower reservoir assembly 14 when the cutting blade section 106 severs the cigarette 12, covering the opening 38. See Nielander FIG. 7, reproduced below with annotations. That is, when the blade section 106 covers the hole 50, the asserted sealing member 96 does not hermetically seal any receptacle.”  NIELANDER teaches that the lower reservoir is airtight to extinguish hot ashes.  This is clearly hermetically sealed, in other words such that oxygen does enter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747